Citation Nr: 9906996
Decision Date: 03/16/99	Archive Date: 06/24/99

DOCKET NO. 94-42 622               DATE MAR 16, 1999

RECONSIDERATION

Received from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina 

THE ISSUE 

Entitlement to service connection for headaches and neck
discomfort, claimed as residuals of a head injury.

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

David A. Brenningmeyer, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1966 to August
1970.

By decisions entered in September 1970 and April 1975, VA denied
the veteran's claims of entitlement to service connection for
residuals of a head injury, including temporal lobe seizures, neck
pain, migraine and contusion headaches, mild left hemiparesis with
dysmetria, and resting tremor of the right hand. He did not appeal
those decisions within one year and, as a result, they became
final.

In November 1993, the RO in St. Paul, Minnesota, denied the
veteran's application to reopen his claim of entitlement to service
connection for post-concussion syndrome. He appealed that decision,
claiming that residuals of an in-service head injury included
headaches and neck discomfort. The Board of Veterans' Appeals
(Board) affirmed the RO's denial by a decision entered in July
1997.

In November 1997, the Board ordered reconsideration of its July
1997 decision pursuant to 38 U.S.C.A. 7103 (West Supp. 1997). An
expanded reconsideration panel of the Board reaffirmed the prior
denial by a decision entered in February 1998, and the veteran
appealed to United States Court of Veterans Appeals (Court).

In June 1998, the parties to the appeal filed a joint motion for
remand. The parties agreed that the veteran had submitted new and
material evidence sufficient to reopen his claim, and therefore
asked the Court to vacate the Board's February 1998 decision and
remand the matter for adjudication on the merits. By an order dated
in June 1998, the Court granted the joint motion, vacated the
Board's decision, and remanded the case back to the Board.

Finally, it should be noted that, by a November 1993 decision, the
RO in St. Paul granted the veteran's claim of entitlement to
service connection for post-traumatic stress disorder, and assigned
a noncompensable evaluation therefore. A notice of disagreement
challenging the assigned evaluation was received in July 1994, and
supplemental statements of the case addressing that issue were sent
to the veteran in November 1994 and August 1996. However, the
veteran never perfected his appeal

2 - 

of the issue by filing a substantive appeal within the applicable
time period. See 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.200,
20.202, 20.302, 20.1103 (1996). Consequently, the matter is not
properly before the Board at this time. 38 U.S.C.A. 7108 (West
1991); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

REMAND

As noted above, the issue initially developed for appeal in this
case was whether new and material evidence had been submitted
sufficient to reopen the veteran's claim of service connection. Now
that that question has been settled, the Board finds that the
veteran should be given an opportunity to submit evidence,
testimony, and argument on the underlying substantive question of
entitlement to service connection. In order to give him due notice
of his opportunity to submit such evidence and argument, and to
allow the RO the opportunity to adjudicate the merits of the
underlying claim on a de novo basis, a remand is required. See
Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the RO should undertake all development necessary to
fulfill VA's statutory duty to assist the veteran in developing the
facts pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991).
Specifically, the RO should make an effort to ensure that all
relevant records of treatment have been procured, including any
additional records available from R. D. Bell, M.D., of Key West,
Florida, who reportedly treated the veteran for headaches in 1972;
Dr. Nicholson, a chiropractor, also of Key West, Florida, who
reportedly treated the veteran for neck discomfort in 1973; Dr. M.
Nathanson, of Key West, Florida, who reportedly treated the veteran
for headaches in 1974; and a VA outpatient facility and/or epilepsy
treatment clinic in Minneapolis-St. Paul, where the veteran
reportedly received treatment for headaches in 1974-75. The RO
should then have him examined for the purpose of obtaining a
medical opinion, based upon a thorough review of the available
evidence, as to the etiology of any disability producing his
current difficulties with headaches and neck discomfort. 38 C.F.R.
3.159, 3.326, 19.9 (1998).

3 -

For the reasons stated, this case is REMANDED to the RO for the
following actions:

1. The RO should contact the veteran, through his representative,
and notify him of his right to submit further evidence, testimony,
and/or argument in support of his claim. He should be asked to
provide the RO with information regarding any evidence of current
or past treatment for his headaches and neck discomfort that has
not already been made part of the record, and the RO should assist
him in obtaining such evidence following the procedures set forth
in 38 C.F.R. 3.159 (1998). The RO should make an effort to obtain
all relevant records of treatment, including records from R. D.
Bell, M.D.; Dr. Nicholson; Dr. M. Nathanson; and the VA outpatient
treatment facility and/or epilepsy treatment clinic in Minneapolis-
St. Paul. The veteran should be given a reasonable opportunity to
respond to the RO's communications, and the additional materials
obtained, if any, should be associated with the claims folder.

2. After the above development has been completed, the RO should
have the veteran examined for the purpose of obtaining a medical
opinion as to the etiology of any disability producing his
headaches and neck discomfort. The examiner should examine the
veteran and conduct a thorough review of the claims folder before
providing a current diagnosis and an opinion as to each of the
following questions:

a. Is it at least as likely as not that the headaches and/or neck
discomfort that the veteran complains of currently

4 - 

are products of disability that can be traced back to events in
service?

b. If the answer the question (a) above is yes, is it at least as
likely as not that such disability had its onset in service, or is
it absolutely clear that the disability preexisted the veteran's
enlistment in the military?

c. If the answer to question (b) above is that it is absolutely
clear that the disability in question preexisted service, is it at
least as likely as not that the disability worsened during service
beyond the natural progression of the condition, or is it
absolutely clear that any worsening in service was the result of
the condition's natural progress?

A complete rationale for all opinions should be provided.

3. The RO should thereafter take adjudicatory action on the
veteran's claim of entitlement to service connection for headaches
and neck discomfort, claimed as residuals of a head injury. If the
benefit sought is denied, a supplemental statement of the case
(SSOC) should be issued.

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder should be
returned to this Board for further appellate review. No action is
required by the veteran until he receives further notice. The
purposes of this remand are to procure clarifying data and to
comply with governing adjudicative procedures. The Board intimates
no opinion, either legal or factual, as to the ultimate disposition
of this appeal.

5 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARK F. HALSEY 
Member, Board of Veterans' Appeals    

E.M. KRENZER
Member, Board of Veterans' Appeals

C. W. SYMANSKI 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 


Citation NR: 9803617     
Decision Date: 02/05/98        Archive Date: 02/11/98
DOCKET NO.  94-42 622    )     DATE
      )
      RECONSIDERATION          )
      )

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches and neck discomfort as residuals of 
a head injury.


REPRESENTATION

Appellant represented by:Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

By decisions entered in September 1970 and April 1975, VA 
denied the veterans claims of entitlement to service 
connection for residuals of a head injury, including temporal 
lobe seizures, neck pain, migraine and contusion headaches, 
mild left hemiparesis with dysmetria and resting tremor of 
the right hand.  He did not appeal those decisions within one 
year and, as a result, they became final.

In November 1993, the RO in St. Paul, Minnesota denied the 
veterans application to reopen his claim of entitlement to 
service connection for post-concussion syndrome.  He appealed 
that decision, claiming that residuals of an in-service head 
injury included headaches and neck discomfort.  The Board of 
Veterans Appeals (Board) affirmed the ROs denial by a 
decision entered in July 1997.

In November 1997, the Board ordered reconsideration of its 
July 1997 decision pursuant to 38 U.S.C.A. § 7103 (West Supp. 
1997).  The case is now before an expanded reconsideration 
panel of the Board.  This decision replaces the Boards July 
1997 decision.

By its November 1993 decision, the RO in St. Paul granted the 
veterans claim of entitlement to service connection for 
post-traumatic stress disorder, and assigned a noncompensable 
evaluation therefore.  A notice of disagreement challenging 
the assigned evaluation was received in July 1994, and 
supplemental statements of the case addressing that issue 
were sent to the veteran in November 1994 and August 1996.  
However, the veteran never perfected his appeal of the issue 
by filing a substantive appeal within the applicable time 
period.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§  20.200, 20.202, 20.302, 20.1103 (1996).  Consequently, 
the matter is not properly before the Board at this time.  
38 U.S.C.A. § 7108 (West 1991); Roy v. Brown, 5 Vet.App. 554, 
556 (1993).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffers from headaches and neck 
discomfort, and maintains that those problems are 
attributable to a head injury he sustained in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for headaches and neck 
discomfort as residuals of a head injury.


FINDINGS OF FACT

1.  By decisions entered in September 1970 and April 1975, VA 
denied the veterans claims of entitlement to service 
connection for residuals of a head injury, including temporal 
lobe seizures, neck pain, migraine and contusion headaches, 
mild left hemiparesis with dysmetria and resting tremor of 
the right hand.

2.  No competent medical evidence has been received since the 
time of the April 1975 decision to show that the veterans 
current complaints of headaches and neck discomfort can be 
attributed to service.


CONCLUSION OF LAW

New and material evidence has not been received sufficient to 
reopen the veterans claim of entitlement to service 
connection for headaches and neck discomfort as residuals of 
a head injury.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.156, 3.303, 3.306, 20.200, 
20.201, 20.202, 20.302, 20.1103 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for residuals of a head injury, including 
neck pain and migraine and contusion headaches, was denied by 
rating decisions entered in September 1970 and April 1975.  
The veteran did not appeal those denials and, as a result, 
they became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1996).  
Consequently, his current claim of entitlement to service 
connection for post-concussion headaches and neck discomfort 
may be considered on the merits only if new and material 
evidence has been submitted since the time of the April 1975 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1997); Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); Evans 
v. Brown, 9 Vet.App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Boards jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet.App. 167, 171 (1996).

Evidence is considered new if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative of other evidence that was then of 
record.  Struck v. Brown, 9 Vet.App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet.App. 97, 102 (1995); Cox v. Brown, 
5 Vet.App. 95, 98 (1993); Colvin v. Derwinski, 1 Vet.App. 
171, 174 (1991).  Material evidence is evidence which tends 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance 
and which creates a reasonable possibility that, when viewed 
in the context of all the evidence, both new and old, it 
would change the outcome of the prior adjudication.  See 
Evans, 9 Vet.App. at 282-85; Cox and Colvin, supra.  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

When VA last denied service connection for residuals of a 
head injury in April 1975, it did so because evidence had not 
been submitted sufficient to establish an etiological 
relationship between in-service head injury and subsequently 
shown problems with headaches and neck pain, and because the 
evidence then available did not establish that events in 
service had caused preexisting disability due to a childhood 
head injury to increase in severity beyond its normally 
expected progression.  The evidence available at the time of 
the April 1975 adjudication showed that the veteran sustained 
a frontal skull fracture at age 12, accompanied by symptoms 
such as paresthesia, headaches, and occasional syncopal 
episodes.  The evidence also showed that no neurological 
abnormalities were identified at the time of his pre-
enlistment examination in August 1966, that he apparently 
sustained further head injuries in service in April 1968 and 
October 1969, that he was found fit for duty without 
limitation in November 1969, and that his head and neurologic 
system were thereafter found to be normal at the time of his 
separation examination in July 1970.  The evidence further 
reflected that veteran was treated by VA on an inpatient 
basis in March 1975 and was given diagnoses of temporal lobe 
seizures, headaches, neck pain, mild left hemiparesis with 
dysmetria, and resting tremor of the right hand.  It was on 
the basis of this evidence that his former claim was denied.

Several additional pieces of evidence have been received 
since the time of the April 1975 decision.  This evidence 
includes numerous VA examination reports and treatment 
records dated from 1990 to 1996, private treatment records 
dated from 1979 to 1989, copies of the veterans service 
personnel records, the transcript of a hearing held at the RO 
in July 1994, a letter from a Dr. Raymond C. Bonnabeau, and 
duplicate copies of the veterans service medical records.

Some of this additional evidence is new in the sense that 
the cited materials were not available at the time of the 
April 1975 decision, and contain facts that were not then 
known.  However, none of this new evidence is material 
because none of it is sufficiently probative of the issue of 
service connection so as to give rise to a reasonable 
possibility of changing the outcome of the prior 
adjudication.  This is so because, although the veteran 
maintains that his difficulties with headaches and neck 
discomfort are due to service, neither the new nor the old 
evidence of record contains any competent medical opinion 
which shows that his current complaints of headaches or neck 
discomfort can be attributed to events in service.

In arriving at this conclusion, the Board has not overlooked 
the fact that the letter from Dr. Bonnabeau, dated in March 
1996, reflects Dr. Bonnabeaus opinion that injuries in 
service in October 1969 aggravated his childhood head 
injury.  That sort of evidence, to the extent that it can be 
interpreted to indicate that the veterans October 1969 
combat injuries triggered symptomatic manifestations of the 
veterans preexisting childhood injury, is sufficient to give 
rise to a presumption of aggravation of the preexisting 
injury pursuant to 38 C.F.R. § 3.306(b)(2) (1996).  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  
Nevertheless, the fact remains that neither the letter from 
Dr. Bonnabeau, nor any of the other evidence of record, 
indicates that the veterans current complaints of headaches 
or neck discomfort can in any way be medically attributed to 
events in service.  In the absence of competent medical 
evidence linking his problems to service, there is no 
reasonable possibility that the outcome of the prior 
adjudication would change.  Cf. Chelte v. Brown, 10 Vet. 
App. 269 (1997) (presumption of aggravation, standing alone, 
is insufficient to make a claim well grounded in the absence 
of competent medical evidence of a current disability and 
causal link to service, or evidence of chronicity or 
continuity of symptomatology).  Consequently, the Board finds 
that Dr. Bonnabeaus opinion does not constitute new and 
material evidence.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet.App. 167 (1996).  The 
appeal is therefore denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the veterans claim of entitlement to service 
connection for post-concussion headaches and neck discomfort; 
the appeal is therefore denied.



                  
      MARK F. HALSEY     E. M. KRENZER
  Member, Board of Veterans Appeals Member, Board of 
Veterans Appeals



            
      C. W. SYMANSKI
      Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


